                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NICODEMO DIPIETRO,

      Plaintiff,                                    NO. 1:15-CV-01137

              v.                                    (JUDGE CAPUTO)
DANIEL MEINERT, et al.,

      Defendants.

                                        ORDER
     NOW, this 28th day of January, 2019, IT IS HEREBY ORDERED that:
     (1)      The Motion for Summary Judgment filed by Defendants Daniel Meinert and
              Randall Perry (Doc. 125) is GRANTED. Judgment is ENTERED in favor of
              Defendants Meinert and Perry and against Plaintiff Nicodemo DiPietro on all
              claims alleged in the Amended Complaint (Doc. 16).
     (2)      All claims brought against Defendants Robin Lewis and the Pennsylvania
              Department of Corrections are DISMISSED with prejudice.
     (3)      As no claims remain, the Clerk of Court is directed to mark this case
              CLOSED.


                                                  /s/ A. Richard Caputo
                                                  A. Richard Caputo
                                                  United States District Judge
